S ® 2 aa Doc 3802 Filed 05/12/21 Page 1 of 3

ee SASS — *

Ass WWD a
Is res buts Os: eee

3 Woe> Te » byt Since V hed Civeacre

[jo me 3 heave Spe Cam 1))\Pe tale Wi ThAraKel
Room The scosmeth vasr|\ Jhey went me

— aS — R<2 Ae tes \ ; banc » CoM qa

we iF 1 Said any Thong, Wasa ) \ioulS

ibe C2 wmsved Yoon Neorg Ow VT enter Yost
lao Thad We SS Fie ie B29 NS ys beliere
Ime S~ 2 Was J= Scurad To Je ONYONQ

IT h-e Se cons ae ey Ao P Pend iy AcE son
| SS EE » PPS. QHA Th bar Thick J La me, Pa PPanerd
ia Pac CR QSUND 4 TS, r

Whos wen’ Sh om BAY Wa

a> yer, m Se\* ) Ths WS ey oush

(Ss Cisse Views. ASE Pac Row. Ay ey
Aa A 2. b Pan Rant: re ABWNHAKS
“he comfansanion Seo What bas Taatbenek
{eo Us ‘ Aan! “has K kas Doss is Verovuas

vor V)\.0-3 WAPFONeY &S WL, = hk n4
[7Sass fo doseso- fe SJ) pod @ nak,
The y Cans QQ, Me TAR: Bach asa, oth hey
hav & Fools en Sear) Ts “eh em are ews
They \ROLT AK Ash Pe = coe ne
ent Physica yr LI ny conPansation
| o~* aurnr © \Qo1390 Da r.4c¢ ~ Wewild Weak a

aes Cleft oy & Be Ke \P NS ee

 
Case 20-10343-LSS Doc 3802 Filed 05/12/21 Page2of3

© a a wa & HRY ee GS) WC, Ts S J=f OAS
Re oN Vor ¢ but a A GAM. Ss ut z As
IS. | od Be\ier aT Besyne o baci grourrt

CheGg?G ON Cons Jondly NS 1%) Teving
Noy ial Learters ON Coot \; Naser s

XY Ss ren} SSS \s ye Y\ As

Wood eee aii

4 leew. Your an \S.
YY ese A ek |

y

@ | Aa ys ? \ 7 INS < 4 sh = \G&
Such Mase \S

| a wa Ss \ne An)
crn WUFL a: oy wv ©:
\at oo Xo 3

how Ve XR tS. i ¢
1 STO g

hd -99S Ws lo e995
iT Was yout

mr.

oh

Ic hal

44S
YNVS Sr

HUle

dy

|
WNO74

50\40
0

*

'
wv A

CS'8 WY 21 Ayy (02

Sa VAY)

4A

 
 

o
_—
oO
o
®
o
C
oO
|
N
—.
N
a
—
Lo
oO
To
®
ih
N
Oo
oO
o
oO
oO
a
”)
”)
—
o
st
o
oO
=
oO
N
H
©
O

‘Ry oe Te o
RW? APR Oo RA

(ah ILPPRORT BIS, SOR

%
je
te ee, fre Cw

 

, a
Sus tree Wy”
Bsa BenistruPtcy Sos ©
gay marker See
(TH Floor
JimingTen DE
wN 19 6)

1 Sb vernStein

 

 
